OPINION OF THE COURT. MECHEM,'J. It is agreed that this ease, involving similar facts and the same legal questions, should be considered on the briefs filed by appellee herein and by appellant in case of Territory of New Mexico v. Beaven, No. 1296, decided at this term, and the opinion rendered by the court in said case, should be decisive in this case. Judgment of the District Court is affirmed. Justice Wright having been appointed since the submission of the case in this court did not participate in its decision.